            Case 6:18-bk-06126-LVV           Doc 74     Filed 01/28/20     Page 1 of 2




Dated: January 28, 2020                       ORDERED.




              IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION
In re:                                       CASE NO. 6:18-BK-06126-KJ
                                             CHAPTER 7
KEVIN EDWARD HAGGERTY,

       Debtor.
                                              /

                               ORDER GRANTING
                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came for consideration on negative notice on the Motion for Relief from the

Automatic Stay (DE 73) filed by U.S. BANK TRUST NATIONAL ASSOCIATION, AS

TRUSTEE OF THE IGLOO SERIES IV TRUST on January 2, 2020. No appropriate response

having been filed in accordance with Local Rule 2002-4, it is

       ORDERED:

       1.        The automatic stay arising by reason of 11 U.S.C. 362 is lifted as to Movant, and

Movant may complete the action in state court for the foreclosure of its mortgage, including post

sale and eviction actions, and short sale or deed in lieu, against the real property legally described

as to Movant's interest in the property located 617 Rosegate Lane, Orlando, FL 32835, and legally

described as:
            Case 6:18-bk-06126-LVV          Doc 74     Filed 01/28/20     Page 2 of 2




       LOT 28, LAKE ROSE POINTE, ACCORDING TO THE PLAT THEREOF AS
       RECORDED IN PLAT BOOK 14, PAGE 69, OF THE PUBLIC RECORDS OF
       ORANGE COUNTY, FLORIDA.
       2.      The relief granted permits Movant to pursue in rem actions against the property,

and not an in personam judgment against the Debtor.

       3.      The 14-day stay described by Bankruptcy Rule 4001(a)(3) is waived.

       4.      Bankruptcy fees and costs in the amount of $531.00 are awarded for the prosecution

of this Motion for Relief from Stay


        Attorney Matthew Klein, Esq. is directed to serve a copy of this order on interested parties
and file a proof of service within 3 days of entry of the order
